                                                                                    l!laatur~ 1'1!1lifi!fli ~ ~t\b\t~
                                                                                           FIL ID
                           UNITED STATES DISTRICT COURT
                          EASTERN DISTYRICT OF KENTUCKY
                                                                                          MAR 2O2019
                                NORTHERN DIVISION                                             AT ASHLAND
                                                                                          ROBERT R. CARR
                                     ASHLAND                                          CLERK U.S. DISTRICT COURT

Civil Action No. 18-66-HRW

UNITED STATES OF AMERICA,                                                  PLAINTIFF,


v.                        MEMORANDUM OPINION AND ORDER


ROSE 0. URADU, M.D.
a/k/a ONYINYECHI ROSE URADU
and
ULTIMATE CARE MEDICAL SERVICES, LLC
d/b/a ULTIMATE TREATMENT CENTER,                                         DEFENDANTS.


       This matter is before the Court upon Plaintiffs Motion to Strike Defendants' Affirmative

Defenses [Docket No. 16]. The matter as been fully briefed by the parties. For the reasons stated

herein, the Court will sustain the motion.

                                               I.

       The United States of America filed this civil action against Rose Uradu, M.D. and

Ultimate Treatment Center, the substance abuse center which she owns and operates in Ashland,

Kentucky. The basis for its lawsuit is set forth in the opening paragraphs of the Complaint:




                The United States seeks civil penalties under the Controlled
                Substances Act, 21 U.S.C. § 801 et seq., and its implementing
                regulations, 21 C.F.R. § 1300 et seq., on two bases: First, Dr.
                Uradu issued buprenorphine prescriptions to twice as many
                patients as is permitted by law. See 21 U.S.C. § 842(a)(l).
                Second, Ultimate Treatment Center failed to maintain complete
                and accurate records of the clinic's methadone and
                buprenorphine inventories, as reflected by shortages of both
                controlled substances. See 21 U.S.C. § 827(a)(3). This failure to


                                                1
                 comply with the Controlled Substances Act's record-keeping
                 requirements created the potential for the unlawful diversion of
                 these drugs.

                 The United States also seeks to recover treble damages and civil
                 penalties under the False Claims Act, 31 U.S.C. § 3729 et seq.,
                 on two bases: First, during the period January 2013 to September
                 2014, Ultimate Treatment Center, at the direction of Dr. Uradu,
                 systematically defrauded the Medicare and Kentucky Medicaid
                 programs by submitting false claims for evaluation and
                 management services that were not actually provided to patients.
                 Second, during the period July 2013 to December 2014, Ultimate
                 Treatment Center, at the direction of Dr. Uradu, defrauded the
                 Medicare and Kentucky Medicaid programs by submitting false
                 claims for quantitative urine drug tests that were not actually
                 performed. The false or fraudulent claims Ultimate Treatment
                 Center submitted, and that Dr. Uradu caused it to submit, have
                 resulted in losses to the Medicare and Kentucky Medicaid
                 programs in excess of $1 million.

[Docket No. 1, Jrlr 2,3].

        In their Answer, Defendants asserted the affirmative defenses of statue of limitations,

equitable estoppel and corporate credit for services rendered. [Answer, Docket No. 13, Jrlr 197-

201].

        Plaintiff seeks entry of an Order striking these defenses as legally insufficient.

                                                  II.

        Federal Rule of Civil Procedure 8(6)(1 )(A) requires a party responding to a pleading to

"state in short and plain terms its defenses to each claim asserted against it." Rule 8( c)( 1) states

that a defendant "must affirmatively state any avoidance or affirmative defense," and provides a

list of nineteen affirmative defenses.

        Affirmative defenses plead matters extraneous to the plaintiffs prima facie case, which

deny plaintiffs right to recover, even if the allegations of the complaint are true. Martin v.




                                                   2
Weaver, 666 F.2d 1013, 1019 (6 th Cir. 1981). The burden of proving an affirmative defense rests

with the party asserting it. Id.

        Rule 12(:t) of the Federal Rules of Civil Procedure permits a party, or the court acting sua

sponte, to "strike from a pleading an insufficient defense or any redundant, immaterial,

impertinent, or scandalous matter." Fed. R. Civ. P. 12(:t). The Sixth Circuit has held that "the

action of striking a pleading should be sparingly used by the courts" and should be "resorted to

only when required for the purposes of justice" and when "the pleading to be stricken has no

possible relation to the controversy." Brown & Williamson Tobacco Corp. v. United States, 201

F.2d 819, 822 (6th Cir. 1953).

        An affirmative defense is insufficient when, as a matter of law, the defense cannot

succeed under any circumstances. Id. See also Ameriwood Indus. Int 'l Corp. v. Arthur Andersen

& Co., 961 F. Supp. 1078, 1083 (W.D. Mich. 1997).

        Although generally disfavored, the decision whether to strike an affirmative defense is

wholly discretionary. Conocophillips Co. v. Shaffer, 2005 WL 2280393, at *2 (N.D. Ohio Sept.

19, 2005) ("Rule 12(:t) permits the Court to act with discretion in that it may strike irrelevant and

superfluous defenses or let them stand. There is absolutely no harm in letting them remain in the

pleadings if, as the Plaintiff contends, they are inapplicable.")

        Motions to strike, however, may serve important purposes in the appropriate

circumstances, such as leaning up the pleadings, streamlining litigation and avoiding

unnecessary forays into immaterial matters. These motions may "avoid the expenditure of time

and money that must arise from litigating spurious issues by dispensing with those issues prior to

trial." Kennedy v. City of Cleveland, 797 F.2d 297, 305 (6th Cir. 1986) (quoting Sidney-Vinstein

v. A.H Robins Co., 697 F.2d 880, 885 (9th Cir. 1983).


                                                  3
                                                 III.

                                                     A.

       The United States seeks to strike Defendants' statute of limitations defense, arguing that

there are no facts which would support such a defense. The Court agrees.

       The statute of limitations is a possible affirmative defense for which

the defendant bears the burden of proof. Surles v. Andison, 678 F.3d 452,458 (6th Cir. 2012).

Here, both the FCA claims and the claims for unjust enrichment and payment by mistake are

subject to a six-year statute oflimitations. NRHH, 2012 WL 4598699, at *3, 8; 31 U.S.C. §

3731 (b ). "An FCA claim accrues each time a false claim is submitted." Id., at *3, 8 (quoting In

re Pharm. Indus. Average Wholesale Price Litig., 498 F.Supp.2d 389,400 (D. Mass. 2007)).

       In this case, the United States alleges that Defendants submitted the false claims

at issue to the Medicare and Kentucky Medicaid programs during the period January 2013 to

December 2014. [Docket No. 1, ,, 1, 3]. The Uni9ted States filed its complaint alleging these

FCA violations in June of 2018, well within the six-year statute of limitations period. As such,

there is no viable statute of limitations defense.

       Defendants cite several cases in support of their vague contention that there is, in fact, a

statute of limitations issue. However, those cases, which deal exclusively with the tolling

provision contained in 31 U.S.C. § 3731(b) serves to extend-not shorten-the

limitations period. See United States ex rel. Griffith v. Conn, 117 F. Supp. 3d 961,984-87 (E.D.

Ky. 2015) (noting the six-year statute oflimitations set forth in§ 373 l(b)(l) and

considering whether § 3 731 (b)(2) extends the statute of limitations period beyond six years

for relators in qui tam actions); United States ex rel. Miller v. Bill Harbert Int'! Const., 505 F.

Supp. 2d 1, 18 (D.D.C. 2007) ("As§ 373l(b) clearly states, plaintiffs receive the benefit ofa



                                                     4
statute of limitations beginning either: (1) six years from the date of the False Claims Act

violation; or (2) three-years from the date the government knew or should have known of the

False Claims Act violation, whichever period is longer.") The cases to which Defendants rely

upon do not cast any doubt on the six-year limitations set forty in the statute; indeed, these cases

seem to suggest the period may be longer in certain circumstances.

        Moreover, discovery in this regard would serve no purpose given that the Government

indisputably filed this action within six years of Defendants' alleged FCA violations.

        Should the United States later seek to incorporate claims that fall outside of that time

period, Defendants may seek leave to amend their answer, or file motions for summary

judgment.

        Accordingly, the defense of statute of limitations will be stricken.

                                                      B.

        The United States contends that the affirmative defense of equitable estoppel should be

stricken as neither Defendant has pled any facts which would purport to set forth the elements of

equitable estoppel.

        To assert that the United States is estopped from bringing an FCA claim, Defendants

must show 1) affirmative misconduct on the part of the government through a misrepresentation,

2) "reasonable reliance on the misrepresentation" on the part of AEC, and 3) that such reliance

caused detriment to AEC. Michigan Exp., Inc. v. United States, 374 F.3d 424,

427 (6th Cir. 2004) In the Sixth Circuit, the requisite affirmative misconduct "is more than

mere negligence. It is an act by the government that either intentionally or recklessly misleads

the claimant," and the party asserting such misconduct bears the burden of proving that

intentional act. Id.



                                                  5
       While it is true that a defendant's answer need not contain a detailed factual record in

order to provide plaintiffs with the requisite "fair notice," see Paducah River Painting, 2011 WL

5525938, at *4, the standard for asserting estoppel as a defense is a more exacting one when used

against the government where the government is attempting to recover federal funds. United

States v. Honeywell Intern., Inc., 841 F.Supp.2d 112, 114-16 (D.D.C. 2012) (noting that there is

a presumption against invoking estoppel against government actors "in any but the most extreme

circumstances" because the government "may not be estopped on the same terms as any other

litigant") (quoting other sources); see also Michigan Exp. 374 F.3d at 427 (explaining the "very

heavy burden" borne by a party attempting to estop the government).

       In their Answer, Defendants assert that the United States is estopped from" ' revisiting'

circumstances previously acknowledged, penalized and/or corrected by its own agents." [Docket

No. 13, Jr 199]. This assertion, in and of itself, does not address the essential elements of

estoppel. In their Amended Response to the United States' motion, Defendants maintain that

someone involved in the CMS administrative action "encouraged" them to repay overpaid claims

and represented that payment "would simply end the matter." [Docket No. 30, p. 15].

Defendants do not allege that a government employee with authority to settle FCA claims made

representations about the alleged waiver, and do not allege any facts in support of why the

representations were not made in good faith. Defendants only suggest, without factual allegations

in support, that the representations may have been intentionally misleading. Yet, courts have

consistently rejected use of the defense where an unauthorized government employee negligently

or inadvertently misled a defendant. As held by the Sixth Circuit in Michigan

Express, Inc. v. United States, negligent misrepresentations about waiver of claims that were

not made in an effort to trick the defendants do "not rise to the requisite level of malfeasance"



                                                  6
and thus, cannot support estoppel. 374 F.3d at 427-28; cf Estate ofJames, 404 F.3d at 995

("The Farmers in this case ... have shown only that the local Department officials'

misrepresentations to them were either inadvertent or, at worst, negligent.").

         Absent from Defendants' account of their repayment to CMS describes any affirmative

misconduct by the United States and, as such, any claim of estoppel is legally insufficient.

                                                 C.

         In their Answer, Defendants seek receipt or retention of funds for rendered services that

were paid at the incorrect rate. [Docket No. 13, Jr 201]. In their Amended Response, Defendants

argue that they are waiting for "proof to be subsequently obtained" in support of this defense,

hypothesize that a billing rate may have been entered in error or was inapplicable, and propose

that the correct billing rate would support a lower level of compensation. [Docket No. 30, pp.

18-19].

         Although the Defendants' parlance suggests a set-off defense, their Answer and

responsive pleading are devoid of any information relevant to the setoff. Defendants have not

adequately pled the basis for a reduction in damages or crediting of service. This is contra the

"fair notice" factor in affirmative defenses, to-wit, "affirmative defenses must be pleaded so as to

give plaintiffs fair notice of the nature of the defense." See United States v. Associates In Eye

Care, 2014 WL 12606508 at *5 (E.D.Ky. November 14, 2014). Accordingly, this defense will

be stricken.

                                                 IV.

        Accordingly, and the Court being sufficiently advised, for the reasons explained above, it
is hereby ORDERED as follows:

    1.    The United States' Motion to Strike Defendants' Affirmative Defenses [Docket No. 16]

         be SUSTAINED; and


                                                  7
2.   Defendants' Affirmative Defenses set forth in Paragraphs 196-201 of the Answer are

     STRICKEN.




                                           8
